
	
		I
		111th CONGRESS
		1st Session
		H. R. 2901
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. LoBiondo (for
			 himself, Mr. Coble,
			 Mr. Taylor,
			 Mr. Delahunt, and
			 Mr. Mica) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Armed
			 Services and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 14, United States Code, to improve
		  benefits for members of the Coast Guard, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Coast Guard
			 Servicemember Benefits Improvements Act.
		2.Coast Guard
			 housing authorities
			(a)In
			 generalChapter 18 of title 14, United States Code, is
			 amended—
				(1)in section
			 681—
					(A)in the matter
			 preceding paragraph (1) of subsection (a)—
						(i)by
			 striking acquisition or construction both times it appears and
			 inserting acquisition, construction, reconstruction, or
			 maintenance; and
						(ii)by
			 striking by private persons, including a small business concern
			 qualified under section 8(a) of the Small Business Act (15 U.S.C.
			 637(a)),; and
						(B)in subsection (b),
			 by striking No appropriation shall be made and inserting
			 Except as provided in section 687(c), no appropriation shall be
			 made;
					(2)in section
			 685(a)—
					(A)by inserting
			 any real after convey or lease; and
					(B)by inserting
			 under the administrative control of the Coast Guard after
			 facilities (including ancillary support facilities);
					(3)in section
			 687—
					(A)in subsection
			 (b)(3), by striking for the purpose of carrying out activities under
			 this chapter with respect to military family and military unaccompanied
			 housing. and inserting a period;
					(B)in subsection
			 (c)(1)—
						(i)by
			 striking In such amounts as provided in appropriation Acts and
			 except and inserting Except; and
						(ii)by
			 striking the Secretary may and inserting the Secretary
			 may, without further appropriation,;
						(C)in subsection (e),
			 by striking or (b)(3);
					(D)by striking
			 subsection (f); and
					(E)by striking
			 subsection (g);
					(4)in section 688, by
			 adding at the end the following new paragraph:
					
						(5)A report that
				identifies—
							(A)all real property,
				facilities, and structures under the administrative control of the Coast Guard
				to be disposed or demolished and the estimated cost thereof; and
							(B)any family or
				unaccompanied housing initiatives and capital construction projects planned
				under this chapter.
							;
				and
				(5)by repealing
			 section 689.
				(b)Clerical
			 amendmentThe chapter analysis at the beginning of chapter 18 of
			 such title is amended by striking the item relating to section 689.
			3.Child development
			 servicesSection 515 of title
			 14, United States Code, is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)(1)The Commandant is
				authorized to use appropriated funds available to the Coast Guard to provide
				child development services.
						(2)(A)The Commandant is
				authorized to establish, by regulations, fees to be charged parents for the
				attendance of children at Coast Guard child development centers.
							(B)Fees to be charged, pursuant to
				subparagraph (A), shall be based on family income, except that the Commandant
				may, on a case-by-base basis, establish fees at lower rates if such rates would
				not be competitive with rates at local child development centers.
							(C)The Commandant is authorized to
				collect and expend fees, established pursuant to this subparagraph, and such
				fees shall, without further appropriation, remain available until expended for
				the purpose of providing services, including the compensation of employees and
				the purchase of consumable and disposable items, at Coast Guard child
				development centers.
							(3)The Commandant is authorized to use
				appropriated funds available to the Coast Guard to provide assistance to family
				home daycare providers so that family home daycare services can be provided to
				uniformed servicemembers and civilian employees of the Coast Guard at a cost
				comparable to the cost of services provided by Coast Guard child development
				centers.
						;
			(2)by repealing
			 subsections (d) and (e); and
			(3)by redesignating
			 subsections (f) and (g) as subsections (d) and (e), respectively.
			4.Compulsory
			 retirement
			(a)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 striking section 293 and inserting the following:
				
					293.Compulsory
				retirement
						(a)Regular
				commissioned officersAny
				regular commissioned officer, except a commissioned warrant officer, serving in
				a grade below rear admiral (lower half), shall be retired on the first day of
				the month following the month in which the officer becomes 62 years of
				age.
						(b)Flag officer
				grades(1)Except as provided in
				paragraph (2), any regular commissioned officer serving in a flag officer grade
				shall be retired on the first day of the month following the month in which the
				officer becomes 64 years of age.
							(2)In the case of any regular
				commissioned officer serving in a flag officer grade position, the retirement
				under paragraph (1) of that officer may be deferred—
								(A)by the President, but such a deferment
				may not extend beyond the first day of the month following the month in which
				the officer becomes 68 years of age; or
								(B)by the Secretary of the department in
				which the Coast Guard is operating, but such a deferment may not extend beyond
				the first day of the month following the month in which the officer becomes 66
				years of
				age.
								.
			(b)ApplicationThis
			 section shall not apply to any individual who reaches the age of 62 before July
			 1, 2011. With regard to an individual who reaches the age of 62 before July 1,
			 2011, any provision of law, providing for compulsory retirement, that was in
			 effect prior to the date of enactment shall continue to be applicable in the
			 same manner and to the same extent as if this section had not been
			 enacted.
			(c)Clerical
			 amendmentThe analysis at the beginning of chapter 11 of such
			 title is amended by striking the item relating to section 293 and inserting the
			 following:
				
					
						293. Compulsory
				retirement.
					
					.
			5.Chaplain activity
			 expenseSection 145 of title
			 14, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking and at the end;
				(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(4)detail personnel
				from the Chaplain Corps to provide services, pursuant to section 1789 of title
				10, to the Coast Guard.
						;
				and
				(2)by adding at the
			 end the following new subsection:
				
					(d)(1)As part of the services
				provided by the Secretary of the Navy pursuant to subsection (a)(4), the
				Secretary may provide support services to chaplain-led programs to assist
				members of the Coast Guard on active duty and their dependents, and members of
				the reserve component in an active status and their dependents, in building and
				maintaining a strong family structure.
						(2)In this subsection, the term
				support services include transportation, food, lodging, child
				care, supplies, fees, and training materials for members of the Coast Guard on
				active duty and their dependents, and members of the reserve component in an
				active status and their dependents, while participating in programs referred to
				in paragraph (1), including participation at retreats and conferences.
						(3)In this subsection, the term
				dependents has the same meaning as defined in section 1072(2) of
				title
				10.
						.
			6.Coast Guard
			 cross; silver star medal
			(a)Coast guard
			 crossChapter 13 of title 14, United States Code, is amended by
			 inserting after section 491 the following new section:
				
					491a.Coast Guard
				crossThe President may award
				a Coast Guard cross of appropriate design, with ribbons and appurtenances, to a
				person who, while serving in any capacity with the Coast Guard, when the Coast
				Guard is not operating under the Department of the Navy, distinguishes himself
				or herself by extraordinary heroism not justifying the award of a medal of
				honor—
						(1)while engaged in
				an action against an enemy of the United States;
						(2)while engaged in
				military operations involving conflict with an opposing foreign force or
				international terrorist organization; or
						(3)while serving with
				friendly foreign forces engaged in an armed conflict against an opposing armed
				force in which the United States is not a belligerent
				party.
						.
			(b)Silver star
			 medalSuch chapter is further amended—
				(1)by striking the
			 heading of section 492a and inserting the following:
					
						492b.Distinguished
				flying
				cross
						;
					and(2)by inserting after
			 section 492 the following new section:
					
						492a.Silver star
				medalThe President may award
				a silver star medal of appropriate design, with ribbons and appurtenances, to a
				person who, while serving in any capacity with the Coast Guard, when the Coast
				Guard is not operating under the Department of the Navy, is cited for gallantry
				in action that does not warrant a medal of honor or Coast Guard cross—
							(1)while engaged in
				an action against an enemy of the United States;
							(2)while engaged in
				military operations involving conflict with an opposing foreign force or
				international terrorist organization; or
							(3)while serving with
				friendly foreign forces engaged in an armed conflict against an opposing armed
				force in which the United States is not a belligerent
				party.
							.
				(c)Conforming
			 amendmentsSuch chapter is further amended—
				(1)in section 494, by
			 striking distinguished service medal, distinguished flying
			 cross, and inserting Coast Guard cross, distinguished service
			 medal, silver star medal, distinguished flying cross, in both places it
			 appears;
				(2)in section
			 496—
					(A)in the matter
			 preceding paragraph (1) of subsection (a), by striking distinguished
			 service medal, distinguished flying cross, and inserting Coast
			 Guard cross, distinguished service medal, silver star medal, distinguished
			 flying cross,; and
					(B)in subsection
			 (b)(2), by striking distinguished service medal, distinguished flying
			 cross, and inserting Coast Guard cross, distinguished service
			 medal, silver star medal, distinguished flying cross,; and
					(3)in section 497, by
			 striking distinguished service medal, distinguished flying
			 cross, and inserting Coast Guard cross, distinguished service
			 medal, silver star medal, distinguished flying cross,.
				(d)Clerical
			 amendmentsThe analysis at the beginning of such chapter is
			 amended—
				(1)by inserting after
			 the item relating to section 491 the following new item:
					
						
							491a. Coast Guard
				cross.
						
						.
				(2)by striking the
			 item relating to section 492a and inserting the following new items:
					
						
							492a. Silver star medal.
							492b. Distinguished flying
				cross.
						
						.
				7.Coast Guard
			 participation in the Armed Forces Retirement Home (AFRH) system
			(a)In
			 GeneralSection 1502 of the Armed Forces Retirement Home Act of
			 1991 (24 U.S.C. 401) is amended—
				(1)by striking
			 paragraph (4);
				(2)in paragraph
			 (5)—
					(A)by striking
			 and at the end of subparagraph (C);
					(B)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(C)by inserting at
			 the end the following:
						
							(E)the Assistant
				Commandant of the Coast Guard for Human
				Resources.
							;
				and
					(3)by adding at the
			 end of paragraph (6) the following:
					
						(E)The Master Chief
				Petty Officer of the Coast
				Guard.
						.
				(b)Conforming
			 Amendments(1)Section 2772 of title
			 10, United States Code, is amended—
					(A)in subsection (a) by inserting
			 or, in the case of the Coast Guard, the Commandant after
			 concerned; and
					(B)by striking subsection (c).
					(2)Section 1007(i) of title 37, United
			 States Code, is amended—
					(A)in paragraph (3) by inserting
			 or, in the case of the Coast Guard, the Commandant after
			 Secretary of Defense;
					(B)by striking paragraph (4); and
					(C)by redesignating paragraph (5) as
			 paragraph (4).
					8.Legal assistance
			 for Coast Guard ReservistsSection 1044(a)(4) of title 10, United
			 States Code, is amended—
			(1)by striking
			 as determined by the Secretary of Defense, and inserting
			 as determined by the Secretary of Defense and the Secretary of Homeland
			 Security, with respect to the Coast Guard when it is not operating as a service
			 of the Navy,; and
			(2)by striking
			 prescribed by the Secretary of Defense, and inserting
			 prescribed by Secretary of Defense and the Secretary of Homeland
			 Security, with respect to the Coast Guard when it is not operating as a service
			 of the Navy,.
			9.Clarifying
			 amendment to the Public Health Service ActSection 2801(b) of the Public Health Service
			 Act (42 U.S.C. 300hh(b)) is amended by striking except that members of
			 the armed forces under the authority of the Secretary of Defense shall remain
			 under the command and control of the Secretary of Defense, as shall any
			 associated assets of the Department of Defense. and inserting
			 except that members of uniformed services under the authority of the
			 Secretary of Defense or, with respect to the Coast Guard, the Secretary of the
			 department in which the Coast Guard is operating shall remain under the command
			 and control of the Secretary of Defense or the Secretary of the department in
			 which the Coast Guard is operating, respectively, as shall any associated
			 assets of the Department of Defense or the department in which the Coast Guard
			 is operating..
		
